                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHELLE BARNETT,                                     :       No. 3:18cv637
                Plaintiff                             :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :       (Magistrate Judge Carlson)
NANCY A. BERRYHILL,                                   :
Acting Commissioner of Social                         :
Security,                                             :
                               Defendant              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

        Before the court for disposition is Magistrate Judge Martin C. Carlson’s

report and recommendation (hereinafter “R&R”) which proposes vacating the

decision of the Commissioner denying the plaintiff’s claim for social security

disability insurance benefits pursuant to Title II of the Social Security Act. (Doc.

15). The plaintiff’s action is brought under § 1383(c)(3) of the Social Security Act

and 42 U.S.C. § 405(g). The matter is fully briefed and ripe for disposition.

Background

        Plaintiff Michelle Barnett began her quest for benefits under Title II of the

Social Security Act on October 1, 2015, when she filed an application for

disability claiming that she was disabled due to spinal disorders and

osteoarthritis. (Doc. 15, R&R at 1). Plaintiff Barnett alleges that her disability

began November 30, 2009. (Id.) As the plaintiff was in her fifties, she attained
advanced age status under the Commissioner’s regulations. (Id.) After the

Social Security Administration (hereinafter “SSA”) denied plaintiff’s application on

August 8, 2014, the plaintiff requested a hearing before an Administrative Law

Judge (hereinafter “ALJ”). (Id. at 2).

      At the hearing on September 11, 2017, the ALJ learned about two

conflicting opinions that speak of the plaintiff’s abilities and disabilities. (Doc. 8-

13, Administrative Record at 749 (hereinafter “R at”). The first is a 2016 medical

opinion written by Dr. James Kim, who treated Plaintiff Barnett on a bi-monthly

basis for over six years since December 2010. (Id.) In this medical opinion, Dr.

Kim concluded that Barnett’s persistent, chronic, pain limited her to sitting or

standing for only 15 minutes at a time, which allowed her to stand for only 2

hours during business hours. (R at 753). The doctor also opined that the plaintiff

would miss more than a total of 4 days of work each month because of her

disabilities. (R at 751). According to this report, these limitations would render

the plaintiff disabled. The ALJ, however, afforded this opinion—the only

treatment source opinion in this case—“little to no weight.” (R at 23).

      The second opinion is a function capacity evaluation (hereinafter “FCE”)

that was promulgated in 2012, which suggested that the plaintiff was capable of

performing work. (R at 717). This evaluation, however, only recommended that

the plaintiff could perform sedentary work on a part-time basis; it did not not

                                           2
recommend that the plaintiff work full-time. (Id.) Additionally, during a 2013

deposition, Dr. Kim testified that the plaintiff had not fully recovered from her

back injury stating: “If your goal is for her to return to her full work, no, it’s a poor

prognosis. If it’s to try to return her to some type of sedentary work, you know,

then that has a better prognosis.” (R at 906). Despite these findings, the ALJ

afforded great weight to the 2012 FCE, concluded that the plaintiff was not

disabled, and denied her claim for disability benefits even though the FCE only

recommended part-time sedentary work. (R at 23).

      Plaintiff Barnett initiated the instant action on March 21, 2018, asking us to

reverse the decision of the ALJ and award benefits and to remand the case back

to the ALJ for a new hearing. (Doc. 1). The plaintiff seeks reversal on grounds

that the ALJ’s decision was not supported by substantial evidence. (Id.)

Magistrate Judge Carlson reviewed the record in this case and recommends that

the final decision of the Commissioner of Social Security denying the plaintiff’s

benefits be remanded for further consideration. (Doc. 15). The magistrate judge

found that the ALJ failed to adequately explain the basis for the decision to reject

the 2016 treating source opinion, while placing great weight on the November

2012 FCE as grounds for finding that the plaintiff could perform full-time

sedentary work. (Id. at 5). The Commissioner filed objections to the magistrate




                                            3
judge’s R&R. (Doc. 16). On December 28, 2018, the plaintiff filed a response,

bringing the case to its present posture. (Doc. 17).

Discussion

      To receive disability benefits, the plaintiff must demonstrate an “inability to

engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is incapable of

engaging in “substantial gainful activity” when “his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy[.]”

42 U.S.C. § 423(d)(2).

      The ALJ evaluates disability benefits claims with a five-step sequential

analysis. 20 C.F.R. § 404.1520(a)(4). This analysis requires the ALJ to

consider, in sequence, whether a claimant (1) is engaging in substantial gainful

activity; (2) has an impairment, or combination of impairments, that is severe; (3)

has an impairment or combination of impairments that meets or equals the

requirements of a “listed impairment”; (4) has the “residual functional capacity” to

return to his or her past work; and (5) if not, whether he or she can perform other

                                          4
work in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(i)-(v) and

416.920(a)(4).

      Applying the five-step sequential analysis to the instant case, the ALJ found

that the plaintiff satisfied step 1 because she has not engaged in substantial

gainful activity during the period from her alleged onset date of November 29,

2009 through her date last insured of March 31, 2013. (R at 18). At Step 2, he

found that the plaintiff had the following severe impairments: spinal disorders

and osteoarthritis. (Id.) Despite this, at Step 3, the ALJ concluded that the

plaintiff does not have an impairment or combination of impairments that meets

or medically equals the severity of one of the listed impairments in 20 C.F.R. Part

404, Subpt. P, App. 1. (Id.)

      The ALJ next determined that the plaintiff has the residual functional

capacity (hereinafter “RFC”) to perform a limited range of sedentary work with the

following limitations: the plaintiff may sit for six hours in an eight-hour workday

and stand and/or walk for two hours in an eight-hour workday; and, she may do

overhead reaching and overhead activities “only occasionally.” (R at 19). The

ALJ then proceeded to Step 4 of the sequential evaluation where he found that

the plaintiff was “unable to perform any past relevant work.” (R at 23). The ALJ

identified past relevant work as a supply clerk, a hostess/dietary aide, and a fast

food manager. (Id.)

                                          5
      Finally, at Step 5, the ALJ determined that because the plaintiff’s age,

education, work experience, and residual functional capacity, she had acquired

work skills from past relevant work that were transferable to other occupations

with jobs existing in significant numbers in the national economy. (R at 24). The

ALJ concluded that the plaintiff could work as a switchboard operator, a

telephone solicitor, and a taxi cab starter. (Id.) A vocational expert testified at

the hearing before the ALJ that these jobs exist in the national economy for an

individual with the plaintiff’s age, education, work experience, and residual

functional capacity. (Id.) As such, because the ALJ concluded that the plaintiff is

capable of making a successful adjustment to other work, he determined that the

plaintiff does not qualify as a disabled individual. (R at 25). The plaintiff then

filed the instant appeal.

      As noted above, the Clerk of Court assigned the plaintiff’s appeal to

Magistrate Judge Martin C. Carlson for an R&R. Magistrate Judge Carlson

recommends that the final decision of the Commissioner of Social Security

denying the plaintiff’s benefits be remanded for further consideration. (Doc. 15).

Magistrate Judge Carlson determined that the ALJ’s decision to deny the

plaintiff’s claims for disability benefits was not supported by substantial evidence

in the record. (Id. at 15). Specifically, the Magistrate judge found that the ALJ

failed to adequately explain the basis for the decision to reject the 2016 treating

                                          6
source opinion, while placing great weight on the 2012 FCE as grounds for

finding that the plaintiff could perform full-time sedentary work. (Id.)

      The defendant objects to Magistrate Judge Carlson’s R&R, asserting that

the ALJ’s decision—to give little to no weight to Dr. Kim’s 2016 opinion, and great

weight to the 2012 FCE—was supported by substantial evidence. The

Commissioner argues that the ALJ’s finding was supported by substantial

evidence for three reasons. First, the defendant argues that the ALJ reasonably

distinguished Dr. Kim’s 2016 Opinion from his 2013 deposition testimony and

therefore is supported by substantial evidence. (Doc. 16). Second, the

Commissioner argues that the ALJ reasonably explained that Dr. Kim’s opinion

was inconsistent with the clinical evidence of record. (Id.) Finally, the defendant

argues that it was not an independent finding of error that the ALJ afforded great

weight to the 2012 FCE. (Id.) After careful consideration, we find that the

Commissioner’s objections have no merit.

      An ALJ’s decision must be accompanied by “a clear and satisfactory

explication of the basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981). Additionally, the ALJ is required to “indicate in his decision which

evidence he has rejected and which he is relying on as the basis for his finding.”

Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 433 (3d Cir. 1999). ALJ’s are

prohibited from unilaterally rejecting medical opinions in favor of the ALJ’s

                                          7
subjective impressions. Durden v. Colvin, 191 F.Supp. 3d 429, 455 (M.D. Pa.

2016) (citing Thanh Tam Vo v. Colvin, No. 1:14CV00541, 2015 WL 5514981, at

*4 (M.D. Pa. Sept. 15, 2015)).

      Here, the ALJ failed to explain why he gave no weight to the only treating

source opinion in this case. Conversely, the ALJ afforded great weight to the

2012 FCE, which concluded that the plaintiff could perform sedentary work on a

part-time basis. The Third Circuit, however, has determined that an individual’s

ability to work part-time does not automatically disqualify an individual from

obtaining disability benefits. Morales v. Apfel, 225 F.3d 310, 319 (3d Cir. 2000).

Although the ALJ afforded great weight to the 2012 FCE, he failed to explain how

he reached his conclusion that the plaintiff was not disabled and therefore not

eligible for disability benefits. The 2012 FCE’s recommendation that the plaintiff

was available for part-time sedentary work “does not, standing alone in contrast

to significant evidence of disability, preclude a finding that [the plaintiff] is

disabled.” While failing to explain its reasoning for rejecting the only treating

source opinion in this case, the ALJ inflated the evidentiary value of the 2012

FCE in reaching its conclusion that the plaintiff is not disabled. Consequently, we

find that the ALJ’s conclusion that the plaintiff does not have a disability is not

supported by substantial evidence.




                                            8
Conclusion

     For the foregoing reasons, we find that the ALJ’s decision to deny the

plaintiff’s claims for supplemental security income is not supported by substantial

evidence. We will overrule the commissioner’s objections, adopt the Magistrate

Judge’s recommendation to vacate the Commissioner’s decision, and remand

the case back to the ALJ for further proceedings. An appropriate order follows.

                                               BY THE COURT:

Date: March 7, 2019

                                               s/ James M. Munley
                                               JUDGE JAMES M. MUNLEY
                                               United States District Court




                                         9
